EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the financial statements of West Coast Bancorp and the effectiveness of West Coast Bancorps internal control over financial reporting dated March 11, 2010, appearing in the Annual Report on Form10-K of West Coast Bancorp for the year ended December31, 2009. /s/ DELOITTE & TOUCHE LLP Portland, Oregon April 27, 2010
